Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.566   Page 1 of 27




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


DOUGLAS A. BARNES,

                  Petitioner,

                                         CASE NO. 5:16-CV-13944
v.                                       HONORABLE JUDITH E.
                                         LEVY

SHIRLEE HARRY,

               Respondent.
______________________________/

 OPINION AND ORDER DISMISSING THE HABEAS PETITION,
    DENYING A CERTIFICATE OF APPEALABILITY, AND
  DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON
                     APPEAL [1]

I.    INTRODUCTION

      Michigan prisoner Douglas Barnes (“Petitioner”), through counsel,

filed a petition for the writ of habeas corpus pursuant to 28 U.S.C. § 2254

asserting that he is being held in violation of his constitutional rights.

(ECF No. 1.) Following a no-contest plea in the Wayne County Circuit

Court, Petitioner was convicted under M.C.L. § 750.520b(1)(a) of first-

degree criminal sexual conduct involving a person under 13 years old.
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.567   Page 2 of 27



                                     -2-

(ECF Nos. 1-2, PageID.59; 1-3, PageID.61-62.) Petitioner was sentenced

to 7 to 20 years imprisonment in 2006. (Id.)

      In his habeas petition, Petitioner raises the following claims:

      The state trial and appellate courts erred in denying
      [Petitioner’s] motion for relief from judgment because he was
      denied the effective assistance of trial counsel and he had good
      cause for failing to file an application for leave to appeal based
      upon the ineffective assistance of appellate counsel.

(ECF No. 1, PageID.12.) The government, in its response, asserts that

Petitioner’s habeas petition is untimely under the one-year statute of

limitations applicable to federal habeas actions. (ECF No. 8, PageID.254-

55.) The government additionally asserts that Petitioner’s claims are

procedurally defaulted and/or lack merit. (Id.)

      After careful review, the Court concludes that the habeas petition

is untimely and must be dismissed. The Court also concludes that a

certificate of appealability and leave to proceed in forma pauperis on

appeal must be denied.

II.   FACTS AND PROCEDURAL HISTORY
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.568   Page 3 of 27



                                     -3-

      Petitioner’s conviction arises from his guilty plea to the sexual

assault of a five-year-old girl at a residence in Romulus, Michigan in

2005. (ECF No. 3-1, PageID.241-243.) Petitioner pleaded guilty to acts of

fellatio, cunnilingus, and sexual penetration. (Id.) The victim, in her

testimony, described areas in the home where she spit out Petitioner’s

semen. (Id. at PageID.242.) The government tested samples from these

areas and found that the samples contained Petitioner’s DNA. (Id.)

      On May 12, 2006, Petitioner pleaded guilty to one count of first-

degree criminal sexual conduct in exchange for the dismissal of

additional charges and an agreement that he would be sentenced to a

term of 7 to 20 years imprisonment, which was below the recommended

minimum sentence guideline range of 9 to 15 years imprisonment and

the possible maximum sentence of life imprisonment. (Id. at PageID.241-

243.) On June 14, 2006, the trial court sentenced Petitioner to 7 to 20

years imprisonment as agreed upon in his plea agreement. (ECF No. 9-4,

PageID.414.)

      Following sentencing, Petitioner requested appellate counsel. (ECF

No. 2-3, PageID.129.) On August 3, 2006, the trial court appointed Daniel
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.569   Page 4 of 27



                                     -4-

Rust (“Rust”) as appellate counsel. (ECF No. 1-7, PageID.72.) On May 10,

2007, Rust visited Petitioner in prison and informed him that he did not

have a legal basis to challenge his plea or sentence. (Id.) On May 23, 2007,

Rust moved to withdraw as counsel. (Id.) On May 31, 2007, the trial court

granted that motion and appointed Ronald Ambrose (“Ambrose”) as

second appellate counsel. (ECF No. 1-8, PageID.76.)

      On October 1, 2007, Ambrose visited Petitioner. (ECF No. 2-6,

PageID.142.) According to Petitioner, Ambrose later mailed Petitioner a

letter stating that Petitioner had no arguable issues and encouraging

Petitioner not to appeal. (Id.) On December 19, 2007, Ambrose moved to

withdraw as counsel, stating that that “counsel is of the opinion that

there are no arguable issues on appeal.” (ECF No. 10, PageID.556.) Two

days later, Petitioner wrote Judge Ewell a letter stating that he was “not

willing to give up [his] right to appeal,” inquiring as to how much time

remained to file an appeal, and asking that new counsel be appointed.

(ECF No. 2-6, PageID.142.)

      On January 8, 2008, the trial court granted Ambrose’s motion to

withdraw. On January 16, 2008, the court appointed Phillip Comorski
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.570   Page 5 of 27



                                     -5-

(“Comorski”) as third appellate counsel. (ECF No. 1-9, PageID.78.) On

August 2, 2008, Comorski visited Petitioner to discuss his case and

subsequently prepared an affidavit for Petitioner’s signature. (ECF No.

1-10, PageID.80-81.) The affidavit raised claims about trial counsel’s

alleged coercive and ineffective conduct during the plea proceedings. (Id.)

However, on November 1, 2008, Petitioner sent a letter to Comorski

stating that he would not sign the affidavit because he was “preparing

other issues for his case” and needed more time to do so. (Id. at

PageID.81.) On February 3, 2009—after three months without

communication from Petitioner—Comorski moved to withdraw as

counsel because he was “unable to ascertain [] what these ‘issues’ [were]”

and he “[could] not determine whether [Petitioner] wishe[d] to pursue his

appeal in this case.” (Id.) On March 11, 2009, the trial court granted that

motion and appointed Frederick Finn (“Finn”) as fourth appellate

counsel. (ECF No. 1-11, PageID.85.)

      On March 24, 2009, Finn visited Petitioner to discuss the case.

(ECF No. 1-12, PageID.87.) On March 30, 2009, Finn moved to withdraw

as counsel, stating that he told Petitioner he “[found] no legitimate
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.571   Page 6 of 27



                                     -6-

grounds for a plea withdrawal or an appeal of the sentence imposed . . .

[Petitioner] refused to sign a withdrawal form, and refused to advise

defense counsel as to how he wished to proceed in this case. [Petitioner]

further stated that he intended to pursue this case with another

attorney.” (ECF No. 10, PageID.559.) Sometime thereafter, the trial court

apparently granted that motion and appointed Lawrence Bunting

(“Bunting”) as fifth appellate counsel. (See ECF No. 1-13, PageID.91-92.)

      On June 23, 2009, Petitioner signed an affidavit alleging that trial

counsel was ineffective and coercive during the plea proceedings, that his

plea was involuntary, and that he was innocent and wanted a trial. (ECF

No. 9-11, PageID.520-521.) Though Petitioner later attached this

affidavit to his 2014 filing in the Michigan Court of Appeals, (id.), it is

unclear what became of this affidavit immediately after it was executed

in 2009. Additionally, the record shows no action by Petitioner from July

2009 to May 2011.

      On June 21, 2011, Bunting filed a motion for relief from judgment

with the state trial court on the following grounds: 1) trial counsel was

ineffective for failing to investigate Petitioner’s case or inform him of the
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19         PageID.572     Page 7 of 27



                                           -7-

elements of the offense, rendering Petitioner’s plea involuntary; 2)

Petitioner is actually innocent because the DNA evidence against him

may not have been reliable; and 3) Petitioner’s appellate attorneys

refused to pursue his appeal in a timely manner. (ECF No. 1-13.) On

November 14, 2011, the trial court denied Petitioner’s motion. (ECF No.

1-14, PageID.110.) The trial court held that Petitioner had failed to show

that either trial or appellate counsel was ineffective.1 (Id. at PageID.108-

109.) The court further held that Petitioner had failed to present evidence

of his actual innocence under Michigan Court Rule 6.508(D), noting that

this issue could have been raised on appeal. (Id. at PageID.105-106.)

      Bunting did not pursue a timely appeal of the trial court’s decision.

Bunting’s failure to appeal on Petitioner’s behalf earned him a reprimand


      1  As to trial counsel, the court acknowledged that “defendant had difficulty
getting along with his lawyer.” (ECF No. 1-14, PageID.109.) However, the court
refused to find counsel’s preparation and research to be ineffective, because
“[Petitioner] admitted he ripped up the discovery and reports in counsel’s presence,
after she provided them to [Petitioner], an obvious impediment to review. [Petitioner]
cannot complain of alleged harm he causes.” (Id.) The court additionally noted that
“[Petitioner] asserts trial counsel did not investigate the case, but doesn’t indicate
what she should have done.” (Id.) As to appellate counsel, the judge noted that
“counsel may make strategic decisions as to which issues are raised on appeal,” and
that it was not ineffective assistance for Petitioner’s lawyers to refuse “to raise every
non-frivolous issue demanded by defendant on appeal.” (Id. at PageID.107.)
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.573   Page 8 of 27



                                     -8-

from the Michigan Appellate Assigned Counsel System in November

2013. (ECF No. 2, PageID.112-113.)

      On January 8, 2014, the trial court removed Bunting as counsel.

(ECF No. 9-7, PageID.450.) On February 3, 2014, the trial court

appointed Lee Somerville (“Somerville”) as sixth appointed counsel. (ECF

No. 2-1, PageID.115.) Somerville moved for re-issuance of the trial court’s

order denying relief from judgment, which the trial court granted. (ECF

No. 9-7, PageID.447-448.) On October 21, 2014, the trial court re-issued

its order. (ECF No. 9-9, PageID.469.) On November 7, 2014, Somerville

then filed an application for leave to appeal the denial of relief with the

Michigan Court of Appeals. (ECF No. 2-3, PageID.136.) On December 19,

2014, the Court of Appeals denied leave because Petitioner “failed to meet

the burden of establishing entitlement to relief under M.C.R. 6.508(D).”

The Court of Appeals noted that Petitioner “allege[d] grounds for relief

that could have been raised previously,” that he “failed to establish good

cause for failing to previously raise the issues,” and that he “has not

established that good cause should be waived” under M.C.R.

6.508(D)(3)(a). (ECF No. 2-4, PageID.138.) Petitioner then filed an
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.574   Page 9 of 27



                                     -9-

application for leave to appeal with the Michigan Supreme Court, which

was denied on November 24, 2015. (ECF No. 2-5, PageID.140.) The

Supreme Court noted that Petitioner “failed to meet his burden of

establishing entitlement to relief under M.C.R. 6.508(D).” (Id.)

      Petitioner, through counsel, filed his federal habeas petition on

November 7, 2016. (ECF No. 1.) Respondent filed an answer to the habeas

petition and the state court record on May 30, 2017. (ECF No. 8.)

III. DISCUSSION

   A. The AEDPA One-Year Limitation

      The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), codified at 28 U.S.C. § 2241 et seq., governs habeas petitions

filed after April 24, 1996. Lindh v. Murphy, 521 U.S. 320, 336 (1997). The

AEDPA mandates a one-year period of limitations for habeas petitions

brought by prisoners challenging state court judgments. The statute

provides:

      (1) A 1-year period of limitation shall apply to an application
      for a writ of habeas corpus by a person in custody pursuant to
      the judgment of a State court. The limitation period shall run
      from the latest of—
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.575   Page 10 of 27



                                     -10-

            (A) the date on which the judgment became final by the
            conclusion of direct review or the expiration of the time
            for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed, if
            the applicant was prevented from filing by such State
            action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme Court
            and made retroactively applicable to cases on collateral
            review; or

            (D) the date on which the factual predicate of the claim
            or claims presented could have been discovered through
            the exercise of due diligence.

      (2) The time during which a properly filed application for
      State post-conviction or other collateral review with respect to
      the pertinent judgment or claim is pending shall not be
      counted toward any period of limitation under this subsection.

28 U.S.C. § 2244(d). Federal courts must dismiss habeas petitions filed

outside the proscribed time period. See Patterson v. Lafler, 455 Fed. Appx.

606, 608 (6th Cir. 2012); Isham v. Randle, 226 F.3d 691, 694-95 (6th Cir.
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.576   Page 11 of 27



                                     -11-

2000) (overruled on other grounds) (dismissing case filed thirteen days

late); Wilson v. Birkett, 192 F. Supp. 2d 763, 765 (E.D. Mich. 2002).

      A preliminary question in this case is whether Petitioner has

complied with the one-year statute of limitations. “[D]istrict courts are

permitted . . . to consider sua sponte, the timeliness of a state prisoner’s

federal habeas petition.” Day v. McDonough, 547 U.S. 198, 209 (2006).

Petitioner has not complied with the statute of limitations, and his

application is therefore untimely and must be dismissed. Lafler, 455 Fed.

Appx. at 608.

       Petitioner’s conviction became final after AEDPA’s April 24, 1996

effective date, so AEDPA’s time limits apply. Murphy, 521 U.S. at 336.

The trial court sentenced Petitioner on June 14, 2006. Petitioner did not

file a direct appeal in the state courts. Under AEDPA, Petitioner’s

conviction therefore became final “when the time for pursuing direct

review . . . in state court[] expire[d].” 28 U.S.C. § 2244(d)(1)(a); Gonzalez

v. Thaler, 565 U.S. 134, 150 (2012).

      Under then-existing Michigan law, Petitioner had one year—until

June 14, 2007—to seek leave to appeal in the state courts. See M.C.R.
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.577   Page 12 of 27



                                     -12-

7.205(G)(3) (amended to six months in 2011). He did not do so.

Consequently, Petitioner’s conviction became final on June 14, 2007.

Petitioner was thus required to file his federal habeas petition by June

14, 2008, excluding any time that would have been statutorily “tolled”

while a properly filed application for state post-conviction or collateral

review pended in state court. 28 U.S.C. § 2244(d)(2).

      Petitioner is not entitled to any statutorily tolled time. Petitioner

did not file his motion for relief from judgment with the state trial court

until June 21, 2011—more than three years after the one-year limitations

period had expired. A state court post-conviction motion filed following

the expiration of the limitations period cannot toll that period, because

there is no time remaining to be tolled. Vroman v. Brigano, 346 F.3d 598,

602 (6th Cir. 2003) (“The tolling provision does not [] ‘revive’ the

limitations period (i.e., restart the clock at zero); it can only serve to

pause a clock that has not yet fully run.”); Jurado v. Burt, 337 F.3d 638,

641 (6th Cir. 2003). The AEDPA’s limitations period does not begin to

run anew after the completion of state post-conviction proceedings.

Searcy v. Carter, 246 F.3d 515, 519 (6th Cir. 2001).
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19          PageID.578    Page 13 of 27



                                          -13-

      Thus, by the time that Petitioner filed his habeas petition on

November 7, 2016, more than eight years had passed since the statute of

limitations had expired. Because Petitioner is not arguing that any of the

other 28 U.S.C. § 2244(d)(1) factors apply to toll his time,2 and because

Petitioner is not entitled to tolled time under § 2244(d)(2), Petitioner’s

habeas petition is untimely and must be dismissed. Lafler, 455 Fed.

Appx. at 608.

   B. Equitable Tolling of the One-Year Limitation

      The one-year AEDPA statute of limitations is subject to equitable

tolling. Holland v. Florida, 560 U.S. 631, 645 (2010). A habeas petitioner

is entitled to equitable tolling “only if he shows (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way’ and prevented timely filing.” Id. at 649

(quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); see also

Robertson v. Simpson, 624 F.3d 781, 783-84 (6th Cir. 2010). Courts can



      2 Petitioner is not alleging that a state-created impediment prevented him from
timely filing, § 2244(d)(1)(B), nor that a new constitutional right applies retroactively,
§ 2244(d)(1)(c), nor that the factual predicate of Petitioner’s claims could not have
been discovered before the expiration of time to seek direct review. § 2244(d)(1)(d).
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.579    Page 14 of 27



                                      -14-

also grant equitable tolling based on a credible claim of actual innocence.

McQuiggin v. Perkins, 569 U.S. 383, 399-400 (2013); Lafler, 455 Fed.

Appx. at 609.

      Habeas petitioners have the burden to demonstrate that they are

entitled to equitable tolling. Allen v. Yukins, 366 F.3d 396, 401 (6th Cir.

2004). “Typically, equitable tolling applies only when a litigant’s failure

to   meet    a   legally-mandated     deadline   unavoidably        arose   from

circumstances beyond that litigant’s control.” Jurado, 337 F.3d at 642

(quoting Graham-Humphreys v. Memphis Brooks Museum of Art, Inc.,

209 F.3d 552, 560 (6th Cir. 2000)).

      Here, Petitioner argues that he is entitled to equitable tolling

because he diligently pursued his rights despite his appellate attorneys

effectively abandoning him during his post-conviction period. Petitioner

also argues that he is entitled to equitable tolling because he is actually

innocent of the crimes to which he pleaded guilty. For the following

reasons, Petitioner has not demonstrated that he diligently pursued his

rights or that his attorneys abandoned him within the meaning of the

equitable tolling doctrine. Additionally, Petitioner has not set forth a
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.580   Page 15 of 27



                                     -15-

credible claim of actual innocence. Petitioner’s habeas petition is thus

untimely and must be dismissed. Lafler, 455 Fed. Appx. at 608.

   i.     Equitable tolling based on attorney abandonment

        Petitioner asserts that his one-year post-conviction period should

be equitably tolled because his appellate attorneys were so dilatory that

they effectively abandoned him during his filing period. (ECF No. 1,

PageID.35.) However, it is well-settled that attorney miscalculation,

missed deadlines, and other “garden variety” acts of negligence do not

warrant equitable tolling. See Holland, 560 U.S. at 651-52; Young v.

Westbrooks, 702 Fed. Appx. 255, 262 (6th Cir. 2017) (holding that missed

deadlines, late filings, failure to raise “the best and most obvious issues,”

and lack of communication constitute negligence, not abandonment);

Lawrence v. Florida, 549 U.S. 327, 336 (2007) (“attorney miscalculation

is simply not sufficient to warrant equitable tolling, particularly in the

postconviction context where prisoners have no constitutional right to

counsel”). Thus, to the extent that Petitioner asserts that delays by

appellate counsel warrant equitable tolling, he is mistaken. Such delays,
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.581   Page 16 of 27



                                     -16-

at most, amount to negligence and are not extraordinary circumstances

which justify equitable tolling of the one-year AEDPA period.

      In contrast, “serious instances of attorney misconduct” may

constitute an extraordinary circumstance which justifies equitable

tolling. Holland, 560 U.S. at 652; Lafler, 455 Fed. Appx. at 609-10. In

such a situation, counsel’s conduct, or lack thereof, must be sufficiently

egregious—akin to abandonment—to warrant equitable relief. See

Maples v. Thomas, 565 U.S. 266, 281-82 (2012) (discussing Holland and

ruling that attorney abandonment without notice may constitute cause

to excuse a procedural default); Lafler, 455 Fed. Appx. at 610 (attorney

incapacitation or abandonment may constitute an extraordinary

circumstance). As the Sixth Circuit recently noted, “[t]he type of

abandonment contemplated [for equitable tolling purposes] occurs when

a petitioner is left without any functioning attorney of record.” Young,

702 Fed. Appx. 225, 262 (6th Cir. 2017).

      In this case, Petitioner fails to show that the three appellate

attorneys who represented him during the relevant time period—from

his June 2006 sentencing until the one-year period expired in June
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.582   Page 17 of 27



                                     -17-

2008—abandoned him. To the contrary, the record indicates that all

three attorneys—Rust, who represented Petitioner from August 2006 to

May 2007; Ambrose, who represented Petitioner from May 2007 to

January 2008; and Comorski, who represented Petitioner from January

2008 to March 2009—presented Petitioner with a frank assessment of his

case and, when the representation broke down, withdrew in accordance

with proper state procedure.

      The first two appellate attorneys, Rust and Ambrose, reviewed

Petitioner’s case, met with him, informed him that he did not have a basis

for plea withdrawal or appeal, and then moved to withdraw as counsel

shortly thereafter. (ECF Nos. 1-7, PageID.72; 206, PageID.142.) The

third attorney, Comorski, reviewed Petitioner’s case, met with him, and

prepared an affidavit for Petitioner detailing the alleged coercive

practices that Petitioner wanted to appeal. (ECF No. 1-10, PageID.80-

81.) After Petitioner refused to sign the affidavit and neglected to follow

up with Comorski for three months, Comerski joined his predecessors in

withdrawing from the case. (Id. at PageID.81.)
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.583   Page 18 of 27



                                     -18-

      Such conduct does not constitute abandonment and does not entitle

Petitioner to equitable tolling. All of Petitioner’s attorneys met with him

and discussed the merits of his case with him. When counsel withdrew,

they did so by providing appropriate notice according to state procedure.

See, e.g., Maples, 565 U.S. at 288-289 (finding abandonment when a

defendant’s attorneys did not notify him before withdrawing from the

case, because if they had, “[the defendant] could have filed a notice of

appeal himself”); Myers v. Osborne, No. 17-5284, 2018 WL 4215638, at *3

(6th Cir. Apr. 12, 2018) (“Abandonment occurs where, having severed the

principal-agent relationship, an attorney no longer acts, or fails to act, as

the client’s representative”); Young, 702 Fed. Appx. at 262 (no

abandonment when attorney called his client only one time with useful

information but was otherwise nonresponsive); United States v. Ellison,

No. 2-80084, 2014 WL 3548277, *1-2 (E.D. Mich. July 17, 2014) (no

equitable tolling where counsel did not complete an appeal but petitioner

was notified of counsel’s withdrawal); Williams v. Vasbinder, No. 5-

73471, 2006 WL 2123908, *3-4 (E.D. Mich. July 27, 2006) (no equitable

tolling based upon appellate counsel’s withdrawal because the petitioner
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.584   Page 19 of 27



                                     -19-

could have filed a pro se motion and did not explain his delay in doing

so).

       Additionally, it was not abandonment for Petitioner’s attorneys to

refuse to pursue certain issues, particularly where Petitioner was

capable of raising such claims himself. See Maples, 565 U.S. at 288-89;

Young, 702 Fed. Appx. at 261-62; Kincade v. Wolfenbarger, 324 Fed.

Appx. 482, 494 (6th Cir. 2009) (“To be constitutionally adequate under

Strickland, appellate counsel is not required to raise every non-frivolous

argument on appeal.”). This is especially true where, as here, the

attorneys informed Petitioner of their decisions and formally withdrew

from representation. See Maples, 565 U.S. at 270-71 (noting the

significance of attorneys’ failure to communicate with the petitioner and

to withdraw from case in finding abandonment). Petitioner fails to show

that Rust, Ambrose, or Comorski’s actions amounted to the abandonment

necessary to warrant equitable tolling of the one-year limitations period.

       Given this determination, Petitioner is additionally not entitled to

equitable tolling based upon any alleged deficient conduct or

abandonment by the attorneys who represented him after the one-year
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.585   Page 20 of 27



                                     -20-

limitations period expired on June 14, 2008. Equitable tolling, like

statutory tolling, does not operate to revive an expired limitations period.

See Jurado, 337 F.3d at 641; see also George v. Winn, No. 15-14057, 2016

WL 1182728, *3 (E.D. Mich. March 28, 2016) (collecting cases); Pinson v.

Boynton, No. 9-13640, 2010 WL 3245405, *4 (E.D. Mich. Aug. 17, 2010);

accord Lewis v. United Air Lines, Inc., 117 F. Supp. 2d 434, 441 (D.N.J.

2000) (“[E]quitable tolling functions to halt an already running

limitations period that has not expired; it does not function to revive a

stale claim.”). Consequently, “[e]vents or actions occurring after the

expiration of the limitations period cannot serve to extend that period or

excuse [a litigant’s] failure to comply with the limitations period.” Doan

v. NSK Corp., 266 F. Supp. 2d 629, 638 (E.D. Mich. 2003); see also

Armstrong v. Romanowski, No. 8-14961, 2014 WL 222327, at *3 (E.D.

Mich. Jan. 21, 2014) (alleged ineffectiveness by counsel hired after the

limitations period had expired did not affect the timeliness of the

petition).

      Thus, while it may very well be that attorney Bunting abandoned

Petitioner at points during his 2009-2014 representation, (ECF No. 2,
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.586   Page 21 of 27



                                        -21-

PageID.112-113), this time period falls outside of the one-year AEDPA

limitation and is not subject to equitable tolling. There was therefore no

attorney abandonment within the relevant period that would entitle

Petitioner to equitably tolled time.

   ii.     Diligent pursuit of rights

         Habeas petitioners are not entitled to equitable tolling unless they

can demonstrate that they diligently pursued their post-conviction rights

during the period to be tolled. See Holland, 560 U.S. at 645; Irwin v. Dept.

of Veterans Affairs, 498 U.S. 89, 96 (1990). Petitioner fails to establish

that he acted with sufficient diligence during the one-year limitation

period to justify equitable tolling.

         Petitioner cites one instance during the one-year period as evidence

that he diligently pursued his rights: Petitioner’s December 15, 2007

letter to Judge Ewell expressing concern that Ambrose did not believe

there were any appealable issues. (ECF No. 1, PageID.35.) While this

letter indicates that Petitioner was invested in his case, investment is not

the same as diligence, and diligence is what the standard requires. As

the Sixth Circuit has noted: “Arguably, counsel’s activities amount to due
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.587   Page 22 of 27



                                     -22-

(and perhaps excessive) diligence in pursuing every possible theory, no

matter how feeble. They do not, however, amount to diligence in pursuing

his rights, where counsel was on notice of AEDPA’s one-year grace period

and failed to act within that period.” Jurado, 337 F.3d at 644 (emphasis

added) (finding no equitable tolling when the attorney did extensive

research but did not timely file the habeas petition).

      When Petitioner was notified that his several appellate attorneys

found no legal basis for plea withdrawal or appeal, Petitioner did not

pursue such matters on his own. See Lafler, 455 Fed. Appx. at 610-11

(finding insufficient diligence when petitioner “did not encourage his

attorney to meet deadlines or request notice of deadlines, and he did not

file a pro se petition the day he learned that the habeas time period had

expired”). Petitioner was knowledgeable enough about the process to

write Judge Ewell and express frustration with his attorney, but when

such frustration is not accompanied by legal action, equitable tolling will

not apply. See id.; Jurado, 337 F.3d at 644. Petitioner thus fails to

demonstrate that he acted with sufficient diligence during the requisite

time to justify equitable tolling.
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.588   Page 23 of 27



                                     -23-

   iii.     Equitable tolling based on actual innocence

          Both the United States Supreme Court and the United States Court

of Appeals for the Sixth Circuit have held that a credible claim of actual

innocence may equitably toll the one-year statute of limitations.

McQuiggin, 569 U.S. at 399-400; Souter, 395 F.3d at 588-90. As Souter

explains, actual innocence requires a petitioner to demonstrate that it is

“more likely than not that no reasonable juror would vote to convict.” Id.

at 598; Bousley v. United States, 523 U.S. 614, 623 (1998); see also House

v. Bell, 547 U.S. 518, 537-39 (2006). Such a demonstration cannot merely

rehash trial arguments or cast unsubstantiated aspersions on trial

evidence: A petitioner must “support his allegations of constitutional

error with new reliable evidence—whether it be exculpatory scientific

evidence, trustworthy eyewitness account, or critical physical evidence—

that was not presented at trial.” Souter, 395 F.3d at 590 (quoting Schlup,

513 U.S. at 324). Furthermore, actual innocence means “factual

innocence, not mere legal insufficiency.” Bousley, 523 U.S. at 623. In

keeping with Supreme Court authority, the Sixth Circuit has stated that

the actual innocence exception should “remain rare” and “only be applied
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.589   Page 24 of 27



                                     -24-

in the ‘extraordinary case.’” Souter, 395 F.3d at 590 (quoting Schlup, 513

U.S. at 321).

      The actual innocence threshold is extraordinarily high, and

Petitioner does not meet it. His assertion of innocence does not establish

a credible claim of actual innocence. See, e.g., Craig v. White, 227 Fed.

Appx. 480, 481 (6th Cir. 2007) (“Where a petitioner asserts actual

innocence solely based on his interpretation of the law, [] Souter’s actual

innocence exception does not apply.”). Though Petitioner’s habeas

petition does not fully argue actual innocence, it references Petitioner’s

earlier motion for relief from judgment, which makes a brief innocence

argument. (See ECF Nos. 1, PageID.8-9; 1-13, PageID.100-101.) In the

motion, Petitioner notes that a psychologist with the Department of

Corrections told him, post-conviction, that the DNA evidence in his case

did not match his own DNA. (ECF No. 1-13, PageID.101.) However, this

conclusory allegation is insufficient—Petitioner offers no affidavit from

that individual or any scientific evidence in support of his claim. This

single allegation is not the kind of “new” or “reliable” evidence that equity
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.590   Page 25 of 27



                                     -25-

requires in order to grant Petitioner relief from dilatory filing. See Souter,

395 F.3d at 590.

      Petitioner fails to establish that he is entitled to equitable tolling of

the one-year period. His habeas petition is therefore untimely and must

be dismissed. Lafler, 455 Fed. Appx. at 608.

IV.   CONCLUSION

      Based upon the foregoing discussion, the Court concludes that the

habeas petition is untimely and that Petitioner is not entitled to

equitable tolling of the one-year period. Accordingly, the Court

DISMISSES WITH PREJUDICE the petition for a writ of habeas

corpus.

      Before Petitioner may appeal the Court’s decision, a certificate of

appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P.

22(b). A certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When a district court denies relief on the merits,

petitioners    may    meet    the   substantial    showing     threshold     by

demonstrating that reasonable jurists would find the court’s assessment
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.591   Page 26 of 27



                                     -26-

of the claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000). But when a district court denies relief on procedural grounds

without addressing the merits, a certificate of appealability should issue

if it is shown that jurists of reason would find it debatable both whether

the petitioner states a valid claim of the denial of a constitutional right,

and whether the district court was correct in its procedural ruling. Id. at

484-85. In this case, jurists of reason could not find the Court’s procedural

ruling that the habeas petition is untimely debatable. Accordingly, the

Court DENIES a certificate of appealability.

      Finally, the Court finds for the reasons above that an appeal from

this decision cannot be taken in good faith. See Fed. R. App. P. 24(a).

Accordingly, the Court DENIES Petitioner leave to proceed in forma

pauperis on appeal.

      IT IS SO ORDERED.


Date: November 12, 2019                     s/Judith E. Levy
      Ann Arbor, Michigan                   United States District Judge
Case 5:16-cv-13944-JEL-APP ECF No. 11 filed 11/12/19   PageID.592   Page 27 of 27



                                     -27-

                      CERTIFICATE OF SERVICE


      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court=s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 12, 2019.


                                            s/William Barkholz
                                            Case Manager
